          Case 18-17154-RAM   Doc 135   Filed 04/10/19   Page 1 of 22



                     UNITED STATES BANKRUPTCY COURT
                      SOUTHERN DISTRICT OF FLORIDA
                               Miami Division
                             www.flsb.uscourts.gov

In re:                                         Chapter 11
                                               Case No.: 18-17154-RAM
SJKWD, LLC,

      Debtor.
______________________/




                   DEBTOR’S PLAN OF REORGANIZATION




                                        Furr & Cohen, P.A.
                                        Attorneys for the Debtor
                                        Aaron A. Wernick, Esq.
                                        2255 Glades Road, Suite 301E
                                        Boca Raton, Florida 33431
                                        (561) 395-0500
                                        (561) 338-7532 fax
                                        awernick@furrcohen.com
                  Case 18-17154-RAM                     Doc 135          Filed 04/10/19            Page 2 of 22



                                                   TABLE OF CONTENTS


ARTICLE I Definitions ................................................................................................................... 1

ARTICLE II Classification of Claims and Interests........................................................................ 6

ARTICLE III Treatment of Claims and Interests Under the Plan ................................................... 6

ARTICLE IV Impairment ............................................................................................................. 16

ARTICLE V Means of Execution and Security for Payments ...................................................... 16

ARTICLE VI Executory Contracts ............................................................................................... 17

ARTICLE VII Duties and Fees owed to the Office of the U.S. Trustee ....................................... 17

ARTICLE VIII Effect of Confirmation ......................................................................................... 17

ARTICLE IX Post-Confirmation Liquidated Debtor’s Structure………….... .…………...…….19

ARTICLE X “Cram Down”, Modification, Substantive Consolidation ....................................... 20

ARTICLE XI Retention of Jurisdiction ........................................................................................ 21

ARTICLE XII Miscellaneous........................................................................................................ 22




                                                                     i
             Case 18-17154-RAM           Doc 135     Filed 04/10/19      Page 3 of 22



                          DEBTOR’S PLAN OF REORGANIZATION

                                           ARTICLE I
                                           DEFINITIONS

       For the purposes of this Plan and to the extent not otherwise provided herein, the terms

below shall have the respective meanings hereinafter set forth and, unless otherwise indicated, the

singular shall include the plural and capitalized terms shall refer to the terms as defined in this

Article and, any term used in the Plan which is not defined below, but which is used in the

Bankruptcy Code, shall have the meaning assigned to it in the Bankruptcy Code.

       1.1     “Administrative Claim” shall mean a Claim against the Estate allowed by order of

the Bankruptcy Court pursuant to Section 503(b) of the Bankruptcy Code and that is entitled to

priority under Section 507(a) of the Bankruptcy Code, or incurred by the Debtor in its ordinary

course of business from June 14, 2018 to the Confirmation Date where such claim has been

approved by the Court, and shall include all fees payable pursuant to Section 1930 of Title 28 of

the United States Code.

       1.2     “Allow”, “Allowed”, “Allowance” or words of similar meaning shall mean with

respect to a Claim against the Estate that is: (a) either (i) scheduled by the Debtor in its Schedules

in a liquidated amount and not listed as contingent, unliquidated, zero, underdetermined or

disputed; or (ii) asserted in the Case by a proof of a claim that has been timely filed, or deemed

timely filed with the Court pursuant to the Bankruptcy Code, the Bankruptcy Rules and/or any

applicable orders of the Court, or late filed with leave of Court; and (b) either (i) not objected to

within the period fixed by the Bankruptcy Code, the Bankruptcy Rules and/or applicable orders of

the Court; or (ii) that has otherwise been allowed by a Final Order or pursuant to this Plan that is

no longer subject to appeal or certiorari and as to which no appeal or certiorari is pending. An

Allowed Claim includes a previously Disputed Claim to the extent such Disputed Claim becomes
             Case 18-17154-RAM          Doc 135      Filed 04/10/19     Page 4 of 22



Allowed when the context so requires, and shall be net of any valid setoff amount, which amount

shall be deemed to have been set off in accordance with the provisions of this Plan.

       1.3     “Bankruptcy Code” shall mean the Bankruptcy Reform Act of 1978, as amended,

Title 11 of the United States Code, which governs the Chapter 11 case of the Debtor.

       1.4     “Bankruptcy Court” shall mean the United States Bankruptcy Court for the

Southern District of Florida having jurisdiction over the Chapter 11 case of the Debtor or the

United States District Court for the Southern District of Florida having jurisdiction over any part

or all of the Chapter 11 case of the Debtor in respect of which the reference has been withdrawn

pursuant to Section 157(d) of Title 28 of the United States Code.

       1.5     “Bankruptcy Rules” shall mean the Federal Rules of Bankruptcy Procedure and the

Local Rules of the Bankruptcy Court (including any applicable local rules of the United States

District Court for the Southern District of Florida) as now in effect or hereafter amended.

       1.6     “Business Day” shall mean a day other than a Saturday, Sunday or legal holiday.

       1.7     “Case” shall mean the chapter 11 case of the Debtor pending before the Court, Case

No. 18-17154-RAM.

       1.8     “Cash” shall mean legal tender of the United States or its equivalents, including but

not limited to bank deposits, checks and other similar items.

       1.9     “Causes of Action” shall mean any and all actions, suits, claims for relief, causes

of action, chapter 5 causes of action, accounts, controversies, agreements, promises, rights to legal

remedies, rights to equitable remedies, rights to payment, and claims, whether known or unknown,

reduced to judgment, not reduced to judgment, liquidated, unliquidated, fixed, contingent,

matured, unmatured, disputed, undisputed, secured, unsecured, and whether asserted or assertable


                                                 2
               Case 18-17154-RAM        Doc 135      Filed 04/10/19     Page 5 of 22



directly or derivatively, in law, equity or otherwise, whether arising prior to or after the Petition

Date, and expressly including any defenses or equitable remedies necessary for the adjudication

of such Causes of Action.

        1.10    “Claim” shall have the meaning provided for such term in section 101(5) of the

Bankruptcy Code.

        1.11    “Class” shall mean a group of Claims or Equity Interests described in Article III of

this Plan.

        1.12    “Confirmation Date” shall mean the date on which the Bankruptcy Court enters the

Confirmation Order on its docket.

        1.13    “Confirmation Order” shall mean a Final Order of the Bankruptcy Court confirming

the provisions of this Plan, pursuant to section 1129 of the Bankruptcy Code.

        1.14    “Confirmation Hearing” shall mean the hearing at which the Court confirms the

Plan.

        1.15    “Court” shall mean the United States Bankruptcy Court for the Southern District of

Florida, or any other court exercising competent jurisdiction over the Case or any proceeding

therein.

        1.16    “Debtor” shall mean SJKWD, LLC, the Debtor in Possession in this Chapter 11

bankruptcy proceeding currently pending in the United States Bankruptcy Court for the Southern

District of Florida, Case No. 18-17154-RAM.

        1.17    “Disbursing Agent” shall mean the person appointed under the Plan to administer

and disburse the cash payments to be made pursuant to paragraph 5.2 of the Plan. The Disbursing

Agent shall be Stan Jackowski.


                                                 3
              Case 18-17154-RAM            Doc 135   Filed 04/10/19     Page 6 of 22



       1.18    “Disclosure Statement” shall mean the Disclosure Statement that relates to this

Plan, and as approved by the Court pursuant to section 1125 of the Bankruptcy Code, as such

Disclosure Statement may be amended, modified, or supplemented (and all exhibits and schedules

annexed thereto or referred to therein).

       1.19    “Disputed Claim” means any Claim designated as disputed, contingent or

unliquidated in the Debtor’s Schedules filed in connection with this Case, or any claim against

which an objection to the allowance thereof has been, or will be, interposed, and as to which no

Final Order has been entered.

       1.20    “Distribution” shall mean the distribution of Cash or other property, as the case

may be, in accordance with this Plan.

       1.21    “Distribution Address” shall mean the address for a holder of an Allowed Claim as

set forth in a proof of claim, as amended or supplemented. If no proof of claim is filed with respect

to a particular Claim, such defined term means the address as set forth in the Debtor’s Schedules.

       1.22    “Du-Rite” shall mean affiliated (and former) debtor Du-Rite Company.

       1.23    “Du-Rite Case” shall mean the chapter 11 case of Du-Rite, Case No.18-17194-

RAM.

       1.24    “Effective Date” shall mean the fifteenth day following the Confirmation Date, and

in the event that such date is not a Business Day, the next day thereafter.

       1.25    “Equity Interest” shall mean an equity security within the meaning of section

101(16) of the Bankruptcy Code.

       1.26    “Estate” means property of the Debtor as defined in section 541 of the Code.

       1.27    “Final Order” shall mean an order of judgment of the Court, as entered on the


                                                 4
               Case 18-17154-RAM       Doc 135      Filed 04/10/19     Page 7 of 22



docket of the Court, that has not been reversed, stayed, modified, or amended, and as to which (a)

the time to appeal, seek review or rehearing or petition for certiorari has expired and no timely

filed appeal or petition for review, rehearing, remand or certiorari is pending, or (b) any appeal

taken or petition for certiorari filed has been resolved by the highest court to which the order or

judgment was appealed or from which certiorari was sought; provided, however, that the

possibility that a motion under Section 502(j) of the Bankruptcy Code, Rule 59 or Rule 60 of the

Federal Rules of Civil Procedure, or any analogous rule under the Bankruptcy Rules or other rules

governing procedures in cases before the Court, may be filed with respect to such order shall not

cause such order not to be a Final Order.

        1.28    “Impaired” shall mean an Allowed Claim that is impaired within the meaning of

section 1124 of the Code.

        1.29    “Initial Payment Date” shall mean the first of the month following the Effective

Date.

        1.30    “LPI” shall mean lessor/landlord LPI Key West Associates, LTD.

        1.31    “McLane Food” shall mean McLane Food Service, Inc.

        1.32    “Petition Date” shall mean June 14, 2018, which is the date the Debtor filed its

voluntary petition for reorganization under Chapter 11 of the Bankruptcy Code in the United States

Bankruptcy Court for the Southern District of Florida.

        1.33    “Plan” shall mean this plan in its entirety, together with all addenda, exhibits,

schedules and other attachments hereto, in its present form or as it may be modified, amended or

supplemented from time to time.

        1.34    “POC” shall mean proof of claim.


                                                5
               Case 18-17154-RAM        Doc 135      Filed 04/10/19       Page 8 of 22



        1.35    “Priority Claim” shall mean a Claim entitled to priority under section 507(a)(3)-(7)

of the Bankruptcy Code.

        1.36    “Priority Tax Claim” shall mean a Claim entitled to priority under section 507(a)(8)

of the Bankruptcy Code.

        1.37    “Rejection Claim” shall mean a Claim arising under section 502(g) of the

Bankruptcy Code from the rejection under section 365 of the Bankruptcy Code, or under this Plan,

of an executory contract or unexpired lease of the Debtor that has not been assumed.

        1.38    “Reorganized Debtor” shall mean the Debtor post-confirmation.

        1.39    “Schedules” or “Amended Schedules” shall mean the schedules and any amended

schedules of assets and liabilities filed or which may be filed by the Debtor with the Court in this

Case.

        1.40    “Secured Claim” shall mean a Claim that is (a) secured by a valid and perfected

lien on property in which the Estate has an interest, but only to the extent of the value of the

Claimant’s interest in the Estate’s interest in such property as determined pursuant to Section

506(a) of the Bankruptcy Code or (b) subject to setoff under section 553 of the Bankruptcy Code,

but only to the extent of the amount subject to setoff, as determined pursuant to section 553 of the

Bankruptcy Code.

        1.41    “Simmons Bank” shall mean Simmons Bank, SBA Lending Division.

        1.42    “United States Trustee” shall mean the Assistant United States Trustee for the

Southern District of Florida.

        1.43    “Unsecured Claim” shall mean any Claim that is not (a) an Administrative Claim,

(b) a Priority Claim; (c) a Priority Tax Claim; or (d) a Secured Claim.


                                                 6
             Case 18-17154-RAM          Doc 135      Filed 04/10/19    Page 9 of 22



                                         ARTICLE II
                            CLASSIFICATION OF CLAIMS AND INTERESTS

       2.1 An Allowed Claim is part of a particular class only to the extent that the Allowed Claim

qualifies within the definition of that Class, and is in a different Class to the extent that the

remainder of the Claim qualifies within the description of a different Class.

                                    ARTICLE III
                   TREATMENT OF CLAIMS AND INTERESTS UNDER THE PLAN

       3.1 General. Unless otherwise specified, all payments under this Plan shall commence on

the Initial Payment Date.

       3.2 Administrative Claims. All Allowed Administrative Claims shall be paid (a) in full on

the Effective Date or, if such expense is objected to, the date of a Final Order allowing any such

administrative claim, whichever is later; or (b) upon such other terms as may be agreed to between

the Debtor and each such administrative claimant.

       An Administrative Claim is “allowed” if, at a minimum, a claimant/creditor requests

payment by the Administrative Claims Bar Date (defined below), with the exception of (a)

Debtor’s counsel and other Estate professionals, who shall final a Fee Application by the deadline

set by the Court, approximately 21 days before the plan confirmation hearing; (b) the Office of the

U.S. Trustee; and (c) the clerk of the Bankruptcy Court. All administrative expenses are subject to

Court approval.

       McLane Foodservice Inc. has an administrative claim in the amount of $21,346.37 pursuant

to section 503(b)(9). This claim will be paid in full in 12 equal monthly installments of $1,778.87

commencing on the Initial Payment Date. Furr & Cohen, P.A.’s administrative expense claim of

$39,000.00 will be paid in 12 equal monthly installments of approximately $3,250.00 commencing


                                                 7
             Case 18-17154-RAM         Doc 135       Filed 04/10/19   Page 10 of 22



on the Initial Payment Date.

       ADMINISTRATIVE CLAIMS BAR DATE: All requests for payment of Administrative

Claims, other than with respect to applications for payment of professional fees and other than

U.S. Trustee and court fees, were to be filed with the Court and served upon the Debtor by

February 4, 2019, as set by this Court’s Order Granting Ex Parte Motion to Set Administrative

Claims Bar Date [ECF 107]. Any Administrative Claim for which an application or request for

payment was not filed within such time period shall be discharged and forever barred. As no

requests were filed by the Administrative Claims Bar Date, only McLane FoodService Inc., Furr

Cohen, P.A., the Office of the U.S. Trustee, and the Clerk of the Bankruptcy Court have

administrative expense claims.

       3.3 All fees due under 11 U.S.C. §1129(a)(12) shall be paid as required by 28 U.S.C. §1930.

       3.4 Tax Claims. Priority tax claims are assessed, unsecured income, employment, and

other taxes as described by Section 507(a)(8) of the Bankruptcy Code. To the extent there are any

Allowed Priority Tax Claims, any such Allowed Priority Tax Claimholder shall receive deferred

cash payments over a period not to exceed five (5) years following from the Petition Date, of a

value, as of the Effective Date of the Plan, equal to the amount of the Allowed Priority Tax Claim,

plus statutory interest. The Debtor may pay any or all amount of said claim before such date and

not incur a prepayment penalty.

       3.5 Classification of Claims.

Class 1 – Allowed Claim of Simmons Bank:

       (a)     Description: Class 1 consists of the secured claim of Simmons Bank based on a

General Security Agreement, dated January 2017, pursuant to which the Debtor and affiliate Du-


                                                 8
             Case 18-17154-RAM          Doc 135       Filed 04/10/19   Page 11 of 22



Rite granted Simmons Bank a lien on all of it and Du-Rite’s assets, including, among other things,

accounts, chattel paper, investment property, deposit accounts, documents, goods, equipment,

farm products, general intangibles, instruments, inventory, money, letter of credit rights, causes of

actions and other personal property. The security interest was (and is) perfected by Simmons

Bank’s filing of a UCC-1 Financing Statement against the Debtor with the Florida Secured

Transaction Registry on February 9, 2017 at document #201700252451. In addition, Stan and

Barbara Jackowski provided personal guarantees and a second mortgage on their homestead.

Simmons Bank filed a proof of claim in the amount of $906,550.58 [POC 8-10].

       (b)     Treatment: Simmons Bank’s claim will be treated as follows:

             1.        The claim amount will be reduced to $420,000.00 (the “Total Claim

        Amount”).

             2.        Simmons Bank will not have any other claim, including a Class 3 General

        Unsecured Claim.

             3.        The Total Claim Amount will be paid over 20 years, fully amortized, at a

        fixed 6% rate, for monthly principal and interest payments of $3,009.00.

             4.        During the term of this payment plan, neither Simmons nor SBA will

        enforce the personal guarantees of Stan and Barbara Jackowski, though those personal

        guarantees will still remain in place in the event of default. In addition, neither Simons

        nor the SBA will move to foreclose on the mortgage on the Jackowski’s residence as long

        as SJKWD remains current on the above payment terms. SBA’s lien on the Debtor’s assets

        as well as the Jackowski’s homestead will remain until the completion of payments.

             5.        Not more than 60 days after the Total Claim Amount is paid, including the


                                                  9
              Case 18-17154-RAM          Doc 135         Filed 04/10/19   Page 12 of 22



         interest as described herein, Simmons Bank shall record a satisfaction of lien (as to the

         claim referenced herein) in the Monroe County Official Records. In addition, Simmons

         Bank shall record a satisfaction of mortgage as to the Jackowski’s personal residence and

         release the Jackowskis of any further liability under their personal guarantees.

              6.        There will be no prepayment penalty in the event the Debtor pays all or a

         portion of the Total Claim Amount before the maturity date.

              7.        Except as modified herein, the remaining terms of the prepetition loan

         documents will remain unchanged.

              8.        The provisions contained herein shall apply to any entity that acquires the

         aforementioned loan as well as Simmons Bank’s and SBA’s successors or assigns.

        (c)     Impairment: The Class 1 Claim is Impaired, and the Allowed Class 1 Claimholder

is entitled to vote to accept or reject the Plan.

Class 2 – Allowed Claim of LPI

        (a)     Description: Class 2 consists of the Allowed Claim of landlord LPI based on a

commercial lease agreement entered into with the Debtor for the restaurant location known as

Denny’s Restaurant located at 2710 N. Roosevelt Blvd., Key West, Florida 33040. The regular

monthly lease payment is $19,219 and the remaining term on the lease is 19 years. Postpetition,

since September 1, 2018, the Debtor has maintained the regular monthly payments to LPI

according to the terms of the prepetition commercial lease agreement.

        In addition, there is an arrearage of $63,951.58. Postpetition, LPI received an insurance

payout from a business interruption policy which provided for a credit of $8,537.00, reducing the

arrearage to $55,414.68 (the “Net Arrearage”).


                                                    10
              Case 18-17154-RAM          Doc 135         Filed 04/10/19   Page 13 of 22



        (b)     Treatment:    The Debtor shall assume its commercial lease agreement with LPI.

The Debtor shall maintain the regular monthly payments to LPI according to the terms of the

prepetition commercial lease agreement, in full satisfaction, settlement, and release of all Class 2

Allowed Claims. In addition, the Net Arrearage will be paid in equal monthly payments over 18

months, commencing on the Initial Payment Date, for a monthly payment of $3,078.60. The total

monthly payment for the first 18 months after the Effective Date will therefore equal $22,278.60,

after which the monthly payment will resume to $19,200.00.

        (c)     Impairment: The Class 2 Claim is Impaired, and the Allowed Class 2 Claimholder

is entitled to vote to accept or reject the Plan.

Class 3 – Allowed General Unsecured Claims

        (a)     Description: Class 3 consists of the Allowed Claims of the general unsecured

creditors of the Debtor. As reflected in the list of general unsecured creditors attached as Exhibit

“A” to the Disclosure Statement, the Debtor estimates the aggregate amount of Class 3 general

unsecured claims totals $45,793.83.

        (b)     Treatment: Each holder of an Allowed Class 3 claim shall be paid in full. Payments

will be made during Year 2 of the Plan, which will be months 13-24 following the Effective Date.

Each claimant will share in a pro rata distribution of $3,816.15 per month. The Debtor may prepay

any or all of the distributions described herein with no prepayment penalty. The contemplated

distributions to the Class 3 Claimholders shall be in full satisfaction, settlement, release and

discharge of their respective Allowed Class 3 Claims.

        (c)     Impairment: The Class 3 Claims are Impaired and any of the Allowed Class 3

Claimholders are entitled to vote to accept or reject the Plan.


                                                    11
              Case 18-17154-RAM         Doc 135       Filed 04/10/19   Page 14 of 22



Class 4 – Allowed Equity Interests:

        (a)     Description: Class 4 consists of the Equity Interests of the Debtor held by Stan

Jackowski. All property of the Estate will re-vest in Reorganized Debtor SJKWD. Stan Jackowski

shall retain all ownership interests in the Debtor.

        (b)     Impairment: Class 4 is Unimpaired and therefore is conclusively presumed to have

accepted the Plan.

                                           ARTICLE IV
                                           IMPAIRMENT

        Classes 1, 2, and 3 are Impaired under this Plan. Impaired classes will be treated as fully

set forth in Article III above.

                                      ARTICLE V
                      MEANS OF EXECUTION AND SECURITY FOR PAYMENTS

        5.1 All payments as provided for in the Plan shall be funded by the Debtor’s Cash on hand

and operating income, unless otherwise stated.

        5.2 Stan Jackowski is named as the disbursing agent responsible for making the payments

under the Plan (the “Disbursing Agent”). The payments shall be made as provided in Article III.

        5.3 Any checks mailed by the Disbursing Agent for a payment to a particular creditor which

remains not cleared 75 days after the date of mailing shall constitute “Unclaimed Funds” and shall

become the Reorganized Debtor’s property.

                                         ARTICLE VI
                                     EXECUTORY CONTRACTS

        Any and all executory contracts and unexpired leases of the Debtor not expressly assumed

herein or assumed prior to the Confirmation Date, or are not as of the Confirmation Date the subject

of a pending application to assume, shall be deemed to be rejected. The Debtor is assuming the

                                                 12
            Case 18-17154-RAM           Doc 135        Filed 04/10/19   Page 15 of 22



below unexpired leases and executory contracts:

 Description of Lease or Contract              Name and Address of Date Lease or
                                               Other Party           Contract Expires
 The Debtor’s lease of the restaurant          LPI Key West          Expires May 31, 2037
 location known as Denny’s Restaurant at       Associates, LTD, 2614
 2710 N. Roosevelt Blvd., Key West,            Tamiami Trail N.
 Florida 33040. The monthly rent is            #632, Naples, FL
 $19,200. In addition, there is an arrearage   34104
 of $63,951.58 as of the Petition Date minus
 a credit of $8,537.00 resulting from the
 lessor’s insurance company paying out on
 a business interruption claim, for a net
 amount of $55,414.68 paid over 18 months
 from the Effective date of the Plan, for an
 extra monthly payment of $3,078.60.
 Therefore, the total monthly payment for
 the first 18 months, commencing on the
 Initial Payment Date, will be $22,278.60,
 after which the monthly payment will
 resume to $19,200.
 Franchise Agreement with DFO, LLC,          DFO, LLC                     Expires January 31,
 which is the corporate entity of franchisor 203 E. Main St.,             2037
 Denny’s Restaurants.                        Spartanburg, SC,
                                             29319

                                   ARTICLE VII
                DUTIES AND FEES OWED TO THE OFFICE OF THE U.S. TRUSTEE

       With respect to pre-confirmation periods, the Debtor is required to pay the appropriate

sums required pursuant to Section 1930(a)(6) within ten days of the entry of the order confirming

the Plan. The Debtor must also file all monthly operating reports for the relevant periods indicating

the Cash disbursements for the relevant period.

       With respect to post-confirmation periods, the Debtor will pay the United States Trustee

fee for post-confirmation periods based upon all post-confirmation disbursements made by the

Debtor. The Debtor will also file all post-confirmation quarterly operating reports with the Court

until the earlier of the closing of this Case or upon dismissal or conversion of this Case.

                                                  13
            Case 18-17154-RAM           Doc 135       Filed 04/10/19   Page 16 of 22



                                       ARTICLE VIII
                                   EFFECT OF CONFIRMATION

       Binding Effect. The Plan shall be binding upon and inure to the benefit of the Debtor, all

present and former holders of Claims and Equity Interests, and their respective successors and

assigns.

       No Discharge of Debtor. Pursuant to section 1141(d)(3) of the Bankruptcy Code,

Confirmation of the Plan will not discharge Claims against the Debtor; provided, however, that no

holder of any Claim or Equity Interest may, on account of such Claim or Equity Interest, seek or

receive any payment or other Distribution from, or seek recourse against, the Estate, the Disbursing

Agent, and/or their respective successors, assigns and/or property, except as expressly provided in

the Plan.

       Final Decree as to Debtor. After (a) the confirmation of the Plan, (b) the fulfillment of all

matters required to be completed by the Effective Date, and (c) the distribution of the Debtor’s

first Plan payments, the Debtor (or such other party as the Court shall designate in the Confirmation

Order) shall file a motion with the Court to obtain a final decree to close the case. Alternatively,

the Court may enter such a final decree on its own motion.

                                      ARTICLE IX
                          POST-CONFIRMATION DEBTOR’S STRUCTURE

       The Debtor shall continue to exist after the Effective Date with all assets re-vesting in the

Debtor and with all powers of limited liability companies under the laws of the State of Florida

and without prejudice to any right to alter or terminate such existence (whether by merger or

otherwise) under Florida law. Following the Effective Date, the Debtor shall be free to operate and

perform any and all acts authorized by its Operating Agreement without further order from the


                                                 14
            Case 18-17154-RAM           Doc 135       Filed 04/10/19    Page 17 of 22



Court, subject only to the terms of the Plan and Confirmation Order. Upon the Effective Date, the

Debtor’s management shall remain unchanged, in that Stan Jackowski will continue to act as

managing member of the Reorganized Debtor.

       Upon the entry of the Confirmation Order, subject to the occurrence of the Effective Date,

the property of the Debtor shall be free and clear of all claims and interests of creditors, except as

otherwise provided for herein.

                                        ARTICLE X
                                 CRAM DOWN AND MODIFICATION

                                    Utilization of “Cram Down”

       If all of the applicable provisions of 11 U.S.C. §1129(a) other than paragraph (8) are found

to have been met with respect to the Plan, the Debtor may seek confirmation pursuant to 11 U.S.C.

§1129(b). For the purposes of seeking confirmation under the “cram down” provisions of the

Bankruptcy Code, should that alternative means of confirmation prove to be necessary, the Debtor

reserve the right to modify or vary the treatment of the claims of the rejecting Classes so as to

comply with Section 1129(b) of the Bankruptcy Code.

                                        Modification of Plan

       The Debtor may propose amendments to or modifications of this Plan at any time prior to

the Confirmation Date with the leave of Court upon notice to parties entitled to receive the same.

After confirmation, the Debtor may, with the approval of this Court, and so long as it does not

materially adversely affect the interests of creditors, remedy any defect or omission, or reconcile

any inconsistencies in the Plan, or in the Order of Confirmation, in such a manner as is necessary

to carry out the purposes and effect of this Plan.

       The Debtor may modify the Plan at any time after the Confirmation Date and before

                                                 15
            Case 18-17154-RAM          Doc 135         Filed 04/10/19   Page 18 of 22



substantial consummation of the Plan, but may not modify such plan so that such plan as modified

fails to meet the requirements of Sections 1122 and 1123 of the Bankruptcy Code.

       Any holder of an Allowed claim or interest that has accepted or rejected the Plan is deemed

to have accepted or rejected, as the case may be, such Plan as modified, unless, within the time

fixed by the court, such holder changes such holder’s previous acceptance or rejection.

       The Plan may be modified at any time after the Confirmation Date but before the

completion of payments under the plan, whether or not the plan has been substantially

consummated, upon request of the Debtor, the United States trustee, or the holder of an allowed

unsecured claim, to (a) increase or reduce the amount of payments on claims of a particular class

provided for by the plan; (b) extend or reduce the time period for such payments; or (c) alter the

amount of the Distribution to a creditor whose claim is provided for by the Plan to the extent

necessary to take account of any payment of such claim made other than under the Plan.

                                        ARTICLE XI
                                  RETENTION OF JURISDICTION

       11.1 From and after the Confirmation Date, the Bankruptcy Court shall retain such

jurisdiction as is legally permissible over the liquidated case for the following purposes:

       (a) to hear and determine any and all objections to the allowance of any Claim or any

controversy as to the classification of Claims;

       (b) to hear and determine any and all applications for compensation and reimbursement of

expenses to professionals as well as to hear and determine claims entitled to priority under Section

507(a)(1) of the Bankruptcy Code;

       (c) to enable the Debtor to prosecute any and all proceedings which may be brought to set

aside liens or encumbrances and to recover any transfers, assets, properties or damages to which

                                                  16
            Case 18-17154-RAM           Doc 135       Filed 04/10/19   Page 19 of 22



the Debtor may be entitled under applicable provisions of the Bankruptcy Code or any other

Federal, State or local laws; including Causes of Action, controversies, disputes, and conflicts

between the Debtor and any other party, including but not limited to any Causes of Action for

objections to claims, preferences or fraudulent transfers and obligations or equitable subordination;

and to enter any order assuring that good, sufficient and marketable legal title is conveyed to the

purchaser of the Debtor’s property;

       (d) to consider any necessary valuation issues under Section 506 of the Bankruptcy Code,

and any proceeding to determine the amount, validity and priority of liens, in connection with the

Debtor’s property;

       (e) to determine the rights of any party in respect of the assumption or rejection of any

executory contracts or unexpired leases;

       (f) to correct any defect, cure any omission, or reconcile any inconsistency in the Plan or

in the Confirmation Order, as may be necessary to carry out the purposes and intent of this Plan;

       (g) to modify this Plan after the Confirmation Date, pursuant to the Bankruptcy Code;

       (h) to enforce and interpret the terms and conditions of this Plan;

       (i) to enter orders to enforce the title, rights and power of the Estate as the Court may deem

necessary; and

       (j) to enter orders concluding and closing this case.

                                         ARTICLE XII
                                         MISCELLANEOUS

       12.1 Allowed and Disallowed Claims. Notwithstanding any other provisions of the Plan,

any claim which is scheduled as disputed, contingent, or unliquidated or which is objected to in

whole or in part on or before the date for Distribution, shall not be paid in accordance with the

                                                 17
             Case 18-17154-RAM          Doc 135       Filed 04/10/19   Page 20 of 22



provisions of the Plan until such claim has become an allowed claim by a Final Order. If allowed,

the claim shall be paid on the same terms as if there had been no dispute.

        12.2 Headings. Headings are utilized in this Plan for the convenience of reference only,

and shall not constitute a part of this Plan for any other purpose.

        12.3 Defects, Omissions and Amendments. This Plan may be altered, amended or modified

by the Debtor before or after the Confirmation Date as provided in Section 1127 of the Bankruptcy

Code and as set forth in Article X herein and Article X of the Disclosure Statement.

        12.4 Governing Law. Except to the extent that the Bankruptcy Code or Florida Corporate

Law is applicable, all rights and obligations arising under this Plan shall be governed by, and

construed and enforced in accordance with, the laws of the State of Florida.

        12.5 Severability. Should any provision in this Plan be determined to be unenforceable,

such determination shall in no way limit or affect the enforceability and operative effect of any or

all other provisions of this Plan.

        12.6 Regulatory Approval. No regulatory approval is necessary for the confirmation of this

Plan.


                           [Remainder of Page Intentionally Left Blank]




                                                 18
            Case 18-17154-RAM         Doc 135       Filed 04/10/19   Page 21 of 22



This Plan of Reorganization is respectfully submitted:


                             SJKWD, LLC

                             BY: ____________________________________
                                    STAN JACKOWSKI, MANAGING MEMBER



                                            FURR & COHEN, P.A.
                                            Attorneys for the Debtor
                                            2255 Glades Road, Suite 301E
                                            Boca Raton, FL 33431
                                            561-395-0500
                                            561-338-7532 fax

                                            By: /s/ Aaron A. Wernick
                                                    Aaron A. Wernick, Esq.
                                                    Florida Bar No. 14059
                                                    awernick@furrcohen.com




                                               19
Case 18-17154-RAM   Doc 135   Filed 04/10/19   Page 22 of 22
